

Exhibit 10.3
TRANSITION SERVICES AGREEMENT
BY AND BETWEEN
SEACOR MARINE HOLDINGS INC.
AND
SEACOR HOLDINGS INC.
DATED AS OF MAY 10, 2017






--------------------------------------------------------------------------------





TRANSITION SERVICES AGREEMENT
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of this
10th day of May, 2017, by and between SEACOR HOLDINGS INC., a Delaware
corporation (“SEACOR”), and SEACOR MARINE HOLDINGS INC., a Delaware corporation
(“SMH”).
W I T N E S S E T H
WHEREAS, SMH is a wholly-owned subsidiary of SEACOR;
WHEREAS, the Board of Directors of SEACOR has determined that it is in the best
interests of SEACOR and its stockholders to separate the business of SMH from
SEACOR’s other businesses (the “Spin-off”); and
WHEREAS, SEACOR desires that SMH and/or certain of its Subsidiaries and
affiliates provide certain services in order to assist SEACOR, and SMH is
willing to do so, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

SECTION 1
DEFINITIONS

1.1    Definitions. For the purposes of this Agreement, the following terms
shall have the meanings set forth below:
“Agreement” shall mean this Agreement, including as the same may be amended by
the parties from time to time.
“Marine” shall mean SMH and any of its Subsidiaries or affiliates that perform
the Services.
“Person” shall include an individual, a partnership, a corporation, a limited
liability company, a division or business unit of a corporation, a trust, an
unincorporated organization, a federal, state, local or foreign government or
any department or agency thereof and any other entity.
“Service” or “Services” shall mean those services provided under this Agreement,
as the same may be amended from time to time.
“Subsidiary” shall mean, with respect to any Person, (i) each corporation,
partnership, joint venture or other legal entity of which such Person owns,
either directly or indirectly, more than 50% of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or similar governing body of such corporation,
partnership, joint venture or other legal entity, (ii) each partnership in which
such Person or another Subsidiary of such Person is the general or managing
partner or owns directly or indirectly more than a 50% interest, and (iii) each
limited liability company in which such Person or another Subsidiary of such
Person is the managing member or owns directly or indirectly more than a 50%
interest.

SECTION 2
PROVISION OF SERVICES

2.1    Provision of Services.
(a)Marine shall provide to SEACOR (i) general payroll services and (ii) such
other Services as may from time to time be agreed between the parties in
writing. The Services under clause (i) shall be provided for an aggregate
monthly fee in the amount of $30,000.00, or as the parties may otherwise agree
in writing. In every case, all of the Services shall be provided in accordance
with the terms, limitations and conditions set forth herein.
(b)Unless otherwise agreed by the parties, the Services shall be performed by
Marine for SEACOR in a manner that is substantially the same as the manner and
level of support in which such Services were generally performed by SEACOR for
Marine during the 12 months prior to the date of this Agreement, and SEACOR
shall use such Services for substantially the same purposes and in substantially
the same manner as Marine had used such Services during the 12 months prior to
the date hereof unless otherwise mutually agreed.
(c)It is understood that Marine shall not be required to use its own funds or to
otherwise pay for any goods or services purchased or required by SEACOR from
third parties or for any other payment obligation of SEACOR.


1

--------------------------------------------------------------------------------





2.2    Use of Services. Marine shall be required to provide the Services only to
SEACOR in connection with the conduct by SEACOR of its business. SEACOR shall
not resell any of the Services to any Person whatsoever or permit the use of the
Services to any Person other than in connection with the conduct of SEACOR’s
business in the ordinary course.

2.3    Personnel. Marine shall furnish all personnel reasonably necessary to
provide the Services.

2.4    Facilities. The Services shall be performed by Marine at its offices
using its furniture, fixtures, and equipment, including computer hardware (the
“Facilities”). Any Facilities purchased or leased by Marine during the term of
this Agreement that are used in providing the Services shall be purchased or
leased by Marine. All Facilities owned by Marine shall remain the property of
Marine, and SEACOR shall not have any right, title, or interest in or to any of
the Facilities.

2.5    Books and Records. Marine shall keep books and records of the Services
provided and reasonable supporting documentation of all charges incurred in
connection with providing such Services, in such detail and for such time
periods as shall be in accordance with Marine’s then standard record keeping
procedures, as in effect from time to time.

2.6    Representations and Warranties. Each party hereto represents and warrants
that (a) it is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; (b) it has
full corporate power and authority to enter into this Agreement and to perform
its obligations hereunder; and (c) the execution and delivery of this Agreement
by it and the performance by it of its obligations hereunder have been duly and
validly authorized by all necessary corporate action.

2.7    Service Coordinators. SEACOR and Marine will each nominate in writing a
service coordinator (each, a “Service Coordinator”). The initial Service
Coordinators shall be for SEACOR and for Marine. Unless SEACOR and Marine
otherwise agree in writing, the parties agree that all notices and
communications relating to this Agreement other than those day-to-day
communications and billings relating to the actual provision of the Services
shall be directed to the Service Coordinators. Each of the parties shall be
entitled to rely upon any directions, instructions, consents, approvals,
authorizations or other communications provided by a Service Coordinator of the
other party that is consistent with the provisions of this Agreement as being
authorized by the other party without inquiring behind such act or ascertaining
whether such Service Coordinator had authority to so act, and any action taken
by the Service Coordinator pursuant to this Agreement shall be deemed to have
been taken on behalf of SEACOR or Marine, as applicable.

SECTION 3
PAYMENT; WARRANTY; TAXES

3.1    Fees and Payment. SEACOR shall pay Marine the amounts payable for the
Services as provided in Section 2.1.

3.2    Payment. Statements will be rendered each month by Marine to SEACOR for
the Services delivered during the preceding month. Each such statement shall set
forth in reasonable detail a description of such Services and the amounts
charged therefor and shall be payable thirty (30) days after the date thereof.
Statements not paid within such thirty (30) day period, unless such invoice is
being challenged, shall be subject to late charges for each month or portion
thereof that the statement is overdue, calculated as the lesser of (i) the then
current prime rate, plus one percentage point, and (ii) the maximum rate allowed
by applicable law.

3.3    Disclaimer of Warranty. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE SERVICES TO BE PURCHASED UNDER THIS AGREEMENT ARE FURNISHED AS IS, WHERE IS,
WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. MARINE
DOES NOT MAKE ANY WARRANTY THAT ANY SERVICE COMPLIES WITH ANY LAW OR REGULATION,
DOMESTIC OR FOREIGN.

3.4    Taxes. In addition to the fees required to be paid by SEACOR to Marine
for the Services provided hereunder, Marine shall remit to the appropriate tax
authorities (the “Tax Authorities”) any taxes required to be withheld by law
from any fees payable to Marine hereunder. SEACOR shall submit to Marine
evidence of payment of any such withholding tax to the Tax Authorities.

SECTION 4
TERM; TERMINATION

4.1    Term. This Agreement shall commence on the date hereof and shall continue
until the earliest of the date on which (a) the provision of all of the Services
has been terminated pursuant to Section 4.2, (b) an event of default occurs as
set forth in Section 4.3 and (c) the second anniversary of the date of the
Spin-off.

4.2    Termination of Services. SEACOR shall have the right, at any time, to
shut down or to terminate any or all of the Services upon sixty (60) days’ prior
written notice to Marine. With respect to each Service, following any
termination thereof,


2

--------------------------------------------------------------------------------




SEACOR shall be required to pay Marine the aggregate amount of all out-of-pocket
costs and expenses reasonably and actually incurred by Marine arising out of or
in connection with such termination, which shall include (without limitation)
any severance costs, as reasonably determined by Marine, as a result of such
termination, which out-of-pocket costs shall be set forth in reasonable detail
in a written statement provided by Marine to SEACOR.

4.3    Event of Default. A party shall be in default hereunder if (i) such party
commits a material breach of any term of this Agreement and such breach
continues uncured for thirty (30) days following receipt of written notice
thereof from the other party describing such breach in reasonable detail, (ii)
such party makes a general assignment for the benefit of its creditors, (iii)
there is a filing seeking an order for relief in respect of such party in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law and such case remains undismissed for thirty (30) days or more, (iv) a
trustee or receiver is appointed for such party or its assets or any substantial
part thereof, or (v) such party files a voluntary petition under any bankruptcy,
insolvency or similar law of the relief of debtors.

4.4    Remedies.
(a)If there is any default by SEACOR under Section 4.3, Marine may exercise any
or all of the following remedies: (a) declare immediately due and payable all
sums for which SEACOR is liable under this Agreement; (b) suspend this Agreement
and decline to continue to perform any of its obligations hereunder; and/or (c)
terminate this Agreement.
(b)If there is any default by Marine hereunder, SEACOR may terminate this
Agreement and recover any fees paid in advance for any Services not performed.
(c)In addition to the remedies set forth in clauses (a) and (b) above, a
non-defaulting party shall have all other remedies available at law or equity,
subject to Section 6.

4.5    Books and Records. Upon the termination of a Service or Services with
respect to which Marine holds books, records or files, including, but not
limited to, current and archived copies of computer files, owned by SEACOR and
used by Marine in connection with the provision of a Service to SEACOR, Marine
will return all such books, records or files as soon as reasonably practicable.
SEACOR shall bear Marine's costs and expenses associated with the return of such
documents. At its expense, Marine may make a copy of such books, records or
files for its legal files. In the event Marine needs access to such books,
records or files for legal or tax reasons, SEACOR shall cooperate with Marine to
make such books, records or files available to Marine at Marine’s expense.

4.6    Effect of Termination. Sections 4.4, 4.5, 4.6, 4.7, 4.8, 5.1, 6 and 7.9
shall survive any termination of this Agreement.

4.7    SEACOR's Obligations Post Termination. The termination of this Agreement
shall not terminate SEACOR’s obligation to provide to Marine all information
required by Marine if and when necessary in order to present Marine’s financial
and accounting information in accordance with generally accepted accounting
principles.

4.8    Marine’s Obligation Post Termination. Marine agrees to (i) furnish to
SEACOR such further information, (ii) execute and deliver to SEACOR such other
documents, and (iii) do such other acts and things, all as SEACOR may reasonably
request in order to permit SEACOR to file all tax returns required by law to be
filed by SEACOR in connection with this Agreement.

4.9    Outsourcing. In the event Marine outsources its functions or any
resources used by Marine to provide the Services under this Agreement, Marine
will have the option, but not the obligation, to transition SEACOR along with
Marine to the new outsourced solution. If Marine opts not to transition SEACOR
to the new Marine outsourced solution, Marine may opt to stop providing SEACOR
such outsourced services upon ninety (90) days’ prior notice.

SECTION 5
CERTAIN OTHER COVENANTS

5.1    Confidentiality. Each of the parties agrees that any confidential
information of the other party received in the course of performance under this
Agreement shall be kept strictly confidential by the parties, and shall not be
disclosed to any Person without the prior written consent of the other party,
except as required by law or court order. Upon the termination of this
Agreement, each party shall return to the other party all of such other party’s
confidential information to the extent that such information has not been
previously returned pursuant to Section 4.5 of this Agreement.

5.2    Access. SEACOR shall make available on a timely basis to Marine all
information reasonably requested by Marine to enable it to provide the Services.
SEACOR shall give Marine reasonable access, during regular business hours and at
such other times as are reasonably required, to its premises for the purposes of
providing the Services.

5.3    Title to Data. SEACOR acknowledges that it will acquire no right, title
or interest (including any license rights or rights of use) in any firmware or
software, and any licenses therefor that are owned by Marine, by reason of
Marine’s provision


3

--------------------------------------------------------------------------------




of the Services under this Agreement. Marine agrees that all records, data,
files, input materials and other information computed by Marine for the benefit
of SEACOR and that relate to the provision of the Services are the joint
property of Marine and SEACOR.

5.4    Compliance with Laws. Each of SEACOR and Marine shall comply in all
material respects with any and all applicable statutes, rules, regulations,
orders or restrictions of any domestic or foreign government, or instrumentality
or agency thereof, in respect of the conduct of its obligations under this
Agreement.

5.5    Governance Committee. Each of Marine and SEACOR shall appoint at least
two members of its management staff (inclusive of Service Coordinators) who will
serve on a governance committee (the “Governance Committee”). The Governance
Committee shall be responsible for (a) generally understanding the nature and
extent of each party’s obligations under this Agreement and (b) providing input
and guidance on any major issues that may occur from time to time relating to
the Services. Either party may change either or both of its other two
representatives from time to time upon written notice to the other party. In
addition, the parties may mutually agree to increase or decrease the size,
purpose or composition of the Governance Committee in an effort for Marine to
better provide, and for SEACOR to better utilize, the Services.

5.6    Dispute Resolution. In the event of any dispute, controversy or claim
arising out of or relating to the transactions contemplated by this Agreement,
or the validity, interpretation, breach or termination of any provision of this
Agreement, or calculation or allocation of the costs of any Service, including
claims seeking redress or asserting rights under any law (each, a “Dispute”),
the parties shall negotiate in good faith in an attempt to resolve such Dispute
amicably. If such Dispute has not been resolved to the mutual satisfaction of
the parties within thirty (30) days after the initial written notice of the
Dispute (or such longer period as the parties may agree), then either party may
seek any remedies that are available under law, subject to Section 6 of this
Agreement; provided, that such dispute resolution process shall not modify or
add to the remedies available to the parties under this Agreement.

SECTION 6
LIABILITIES

6.1    Other Damages. Except as provided in Section 6.2, neither party shall be
liable to the other party, whether in contract, tort (including negligence and
strict liability), or otherwise, for any special or incidental damages
whatsoever, which in any way arise out of, relate to, or are a consequence of,
its performance or nonperformance hereunder, or the provision of or failure to
provide any Service hereunder, including but not limited to loss of profits.

6.2    Indemnification.
(a)    SEACOR shall indemnify, defend and hold harmless Marine and its officers,
directors, employees or agents from and against any and all liabilities, claims,
damages, losses and expenses (including, but not limited to, court costs and
reasonable attorneys’ fees) of any kind or nature (“Losses and Expenses”),
arising from a third-party claim stemming from (a) SEACOR’s failure to fulfill
its confidentiality obligations under Section 5.1 of this Agreement or (b) the
infringement by SEACOR of the intellectual property rights of any third party;
provided, however, that Marine shall not be indemnified by SEACOR for any Losses
and Expenses that have resulted from Marine's willful misconduct, bad faith or
gross negligence.
(b)    Marine shall indemnify, defend and hold harmless SEACOR and its officers,
directors, employees or agents from and against any and all Losses and Expenses
arising from a third-party claim stemming from (i) Marine’s failure to fulfill
its obligations under this Agreement or (ii) the infringement by Marine of the
intellectual property rights of any third party; provided, however, that SEACOR
shall not be indemnified by Marine for any Losses and Expenses that have
resulted from SEACOR’s willful misconduct, bad faith or gross negligence.

SECTION 7
MISCELLANEOUS


4

--------------------------------------------------------------------------------





7.1    Notice. All communications to either party hereunder shall be in writing
and shall be delivered in person or sent by facsimile, telegram, telex, by
registered or certified mail (postage prepaid, return receipt requested) or by
reputable overnight courier to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7.1):
(i)
If to SEACOR, to:

SEACOR Holdings Inc.
2200 Eller Drive
Fort Lauderdale, FL 33316
Attention: Chief Legal Officer
(ii)
If to Marine, to:

SEACOR Marine Holdings Inc.
7910 Main Street, 2nd Floor
Houma, LA 70360
Attention: Corporate Secretary

7.2    Force Majeure. A party shall not be deemed to have breached this
Agreement to the extent that performance of its obligations or attempts to cure
any breach are made impossible or impracticable due to any act of God, fire,
natural disaster, act of terror, act of government, shortage of materials or
supplies after the date hereof, labor disputes or any other cause beyond the
reasonable control of such party (a “Force Majeure”). The party whose
performance is delayed or prevented shall promptly notify the other party of the
Force Majeure cause of such prevention or delay.

7.3    Independent Contractors. The parties shall operate as, and have the
status of, independent contractors and neither party shall act as or be a
partner, co-venturer or employee of the other party. Unless specifically
authorized to do so in writing, neither party shall have any right or authority
to assume or create any obligations or to make any representations or warranties
on behalf of the other party, whether express or implied, or to bind the other
party in any respect whatsoever.

7.4    Amendment; Waivers, etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time.

7.5    Assignment. No party may assign its rights or delegate its obligations
under this Agreement to any Person without the prior written consent of the
other party; provided, however, that SEACOR shall be entitled to assign this
Agreement to any Subsidiary of SEACOR without obtaining the consent of Marine.
Any attempted or purported assignment or delegation without such required
consent shall be void. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.

7.6    Sections and Headings. The sections and headings contained in this
Agreement are for convenience only, are not intended to define, limit, expand or
describe the scope or intent of any clause or provision of this Agreement and
shall not affect the meaning or interpretation of this Agreement.

7.7    Entire Agreement. This Agreement, together with all exhibits and
schedules attached hereto, constitutes the entire agreement and understanding of
the parties and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof.

7.8    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which shall together constitute
one and the same instrument.

7.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New York applicable to contracts made
and to be performed in the state of New York.

7.10    No Third-Party Beneficiaries. Except as provided in Section 6.2 with
respect to indemnification, nothing in this Agreement, express or implied, is
intended to or shall confer upon anyone other than the parties hereto (and their
respective successors and permitted assigns) any right, benefit or remedy of any
nature whatsoever under or because of this Agreement except that Services to be
provided by Marine hereunder shall also be provided, as directed by SEACOR, to
any wholly-owned subsidiary of SEACOR, which shall be entitled to the benefit
thereof.


5

--------------------------------------------------------------------------------





7.11    Errors and Omissions. Inadvertent delays, errors or omissions that occur
in connection with the performance of this Agreement or the transactions
contemplated hereby shall not constitute a breach of this Agreement; provided
that any such delay, error or omission is corrected as promptly as commercially
practicable after discovery.

7.12    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of the parties under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable; (b)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof; (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom; and (d) in lieu of such illegal, invalid, or unenforceable
provisions, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
[signature page follows]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
SEACOR MARINE HOLDINGS INC.
 
 
By:
/s/ MATTHEW CENAC
Name:
Matthew Cenac
Title:
Executive Vice President, Chief Financial Officer
 
 
 
SEACOR HOLDINGS INC.
 
 
By:
/s/ BILL LONG
Name:
Bill Long
Title:
Executive Vice President, Chief Legal Officer and Corporate Secretary



7